                Case 1:20-cv-00516-BAM Document 19 Filed 01/19/21 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
12                                                   )       Case No.: 1:20-cv-00516-BAM
      SANDRA L KEPHART,                              )
13                                                   )       STIPULATION AND ORDER FOR A FIRST
                                                     )       EXTENSION OF TIME TO RESPOND TO
14                                                   )       PLAINTIFF’S SETTLEMENT REQUEST
                    Plaintiff,                       )
15                                                   )
          v.                                         )
16                                                   )
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18
                    Defendant.
19
20
                    IT IS HEREBY STIPULATED, by and between the parties, through their
21
     respective counsel of record, subject to the approval of the Court, that Defendant shall have a
22
     first extension of time of 30 days to respond to Plaintiff’s letter brief requesting remand. Counsel
23
     requests this extension of time because additional time is needed to ascertain whether additional
24
     briefing is necessary. In addition counsel was recently on unanticipated medical leave.
25
            With this extension:
26
            •    Defendant shall respond to Plaintiff’s letter brief on or before February 18, 2021;
27
28


                                                         1
                Case 1:20-cv-00516-BAM Document 19 Filed 01/19/21 Page 2 of 3



 1          •    If the parties do not voluntarily remand the case, Plaintiff shall file and serve her
 2               opening brief within 32 days of her receipt of Defendant’s response to her letter (on
 3               or before March 22, 2021);
 4          •    Defendant shall serve and file a responsive brief within 30 days (on or before April
 5
                 21, 2021); and
 6
            •    Plaintiff may serve and file a reply within 15 days of service of defendant's
 7
                 responsive brief (on or before April 6, 2021).
 8
 9
10
11                                                  Respectfully submitted,
12
     Dated: January 15, 2021                        /s/ Shellie Lott*
13                                                  (*as authorized via e-mail on 1/15/21)
                                                    SHELLIE LOTT
14                                                  Attorney for Plaintiff
15
16   Dated: January 15, 2021                        McGREGOR W. SCOTT
                                                    United States Attorney
17                                                  DEBORAH LEE STACHEL
18                                                  Regional Chief Counsel, Region IX
                                                    Social Security Administration
19
                                            By:     /s/ Marcelo Illarmo
20                                                  MARCELO ILLARMO
21                                                  Special Assistant United States Attorney

22                                                  Attorneys for Defendant
23
24
25
26
27
28


                                                       2
                Case 1:20-cv-00516-BAM Document 19 Filed 01/19/21 Page 3 of 3



 1                                                  ORDER
 2
                Pursuant to the Parties stipulation, and good cause appearing, the Court HEREBY
 3
 4   GRANTS the request. The parties shall proceed under the following schedule:

 5
            •    Defendant shall respond to Plaintiff’s letter brief on or before February 18, 2021;
 6
            •    If the parties do not voluntarily remand the case, Plaintiff shall file and serve her
 7
                 opening brief within 32 days of her receipt of Defendant’s response to her letter (on
 8
                 or before March 22, 2021);
 9
            •    Defendant shall serve and file a responsive brief within 30 days (on or before April
10
11               21, 2021); and

12          •    Plaintiff may serve and file a reply within 15 days of service of defendant's

13               responsive brief (on or before April 6, 2021).

14
15   IT IS SO ORDERED.

16      Dated:      January 19, 2021                            /s/ Barbara    A. McAuliffe              _
17                                                         UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                       3
